DETAILED ACTION
This action is in response to an amendment filed on July 14, 2021 for the application of Géhberger et al., for a “Checking a correct operation of an application in a cloud environment” filed on June 12, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Claims 21-26 have been cancelled by a preliminary amendment.
Claims 1, 2, 5, 10, 14, 15, and 18 have been amended.

Claims 1-20 are rejected under 35 USC § 103. 

Specification

In view of the applicant’s amendments to the title of the invention, the previous objections have been withdrawn.
Claim Rejections - 35 USC § 112
In view of the applicant’s amendments, the previous rejection of claims 1-2, 5, 14-15, and 18 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S. PGPUB 20090300403) in view of Kida et al. (U.S. PGPUB US 20140032173). 
 
As per claims 1 and 14, Little discloses a method for checking a correct operation of an application running in a cloud environment ([0010], “determining statuses of fine grained components within a distributed computing system”) and ([0026]), the method comprising at a health checking entity (Fig. 1, process monitor 145 and failure detection agent 175/178): 
monitoring a reception of health reports generated by the application, each health report comprising at least information allowing an operation status of the application to be determined ([0038], “Such message delivery protocols guarantee that communication endpoints will be informed of any communication failures. This involves the protocol itself sending periodic low-level "are you alive" probe messages.”), 
process monitor 145”), to be transmitted by the application ([0034]-[0038]) and ([0047], “If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”), 
determining whether the application is operating correctly after triggering the transmission of the new health report ([0037] and [0046], “At block 220, processing logic sends a second level probe to the process or to an external agent (e.g., a process monitor) to determine the liveness of threads within the process.”) and (Figs. 2-3),
wherein determining whether the application is operating correctly comprises determining whether the new health report is received ([0047]), whether the new health report satisfies a predefined requirement ([0038]-[0039]), whether an answer is received in the new health report, based on the contents of the answer in the new health report ([0046]-[0047]), or whether the anomaly is still detected in a defined time period ([0034]),
wherein, if the application is not operating correctly after triggering the transmission of the new health report ([0046], “At block 220, processing logic sends a second level probe to the process or to an external agent (e.g., a process monitor) to determine the liveness of threads within the process. In one embodiment, a second level probe causes the process or external agent to check the status of a specific thread that was spawned to perform work identified in the request message. If the specific thread is not responsive, then the specific thread may be terminated and/or a new thread may be spawned to perform the work. The process may also send back a caution message, indicating that the original thread failed. The caution message may be useful, for example, in error checking.”), informing a control entity of the application that the application is not operating correctly ([0047], “If the external agent determines that the process is not responding, then the external agent may terminate the process. The external agent may then notify processing logic that the process was terminated.”).
Little fails to explicitly disclose passive monitoring. 
Kida of analogous art teaches:  
determining, in a passive monitoring ([0203]-[0204], “passive regular monitoring”), whether an anomaly is detected in the reception of the health reports ([0007]).
All of the claimed elements were known in Little and Kida and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their monitoring and detection methods. One would be motivated to make this combination for the purpose of improving the reliability of operation monitoring (Kida, [0088]).

As per claims 2 and 15, Little discloses informing a control entity comprises transmitting a trigger message to the control entity by which the control entity is triggered to overcome an incorrect operation of the application ([0046]-[0047]). 

If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”). 

As per claims 4 and 17, Little discloses determining whether an anomaly is detected in the reception of the health reports comprises checking a content of the health report wherein the transmission of the new health report is triggered when the content of the health report does not correspond to a predefined content or when the content of the health report comprises a predefined error information ([0046], “At block 220, processing logic sends a second level probe to the process or to an external agent (e.g., a process monitor) to determine the liveness of threads within the process. In one embodiment, a second level probe causes the process or external agent to check the status of a specific thread that was spawned to perform work identified in the request message. If the specific thread is not responsive, then the specific thread may be terminated and/or a new thread may be spawned to perform the work. The process may also send back a caution message, indicating that the original thread failed. The caution message may be useful, for example, in error checking. For example, if the thread became nonresponsive due to a programming bug, then the error may recur. If a caution message is repeatedly received when specific work is requested, this may indicate a programming bug.”). 

As per claims 5 and 18, Little discloses the control entity is only informed about an incorrect operation when the transmission of a new health report is triggered for a predefined number of times ([0034], “In one embodiment, second level probes are used after a predetermined number of first level probes have failed.”).

As per claims 6 and 19, Little discloses determining whether the application is operating correctly comprises determining whether the anomaly is still detected in a defined time period after having triggered the transmission of the new health report ([0034], “In one embodiment, second level probes are used after a predetermined number of first level probes have failed.”), wherein it is determined that the application is not operating correctly when the anomaly is still detected after having triggered the transmission of the new health report and after the defined time period has lapsed ([0046]-[0047], “If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”). 

As per claim 7, Little discloses the application and the health checking entity are running on the same node of the cloud environment (Fig. 1) and ([0030]). 



As per claim 10, Little discloses a method for checking a correct operation of a first node (Fig. 1, “client machine 105”) located in a cloud environment comprising a plurality of nodes ([0010]), the method comprising at a health checking entity (Fig. 1, process monitor 145 and failure detection agent 178) located on a second node (Fig. 1, “server machine 110”) of the plurality of nodes ([0010] and [0026]): 
monitoring a reception of data traffic generated by the first node and received by the second node ([0038], “Such message delivery protocols guarantee that communication endpoints will be informed of any communication failures. This involves the protocol itself sending periodic low-level "are you alive" probe messages.”), 
determining whether an anomaly is detected in the reception of the data traffic, wherein when an anomaly is detected in the reception, triggering a transmission of a status report to the first node ([0034]-[0038]) and ([0047], “If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”) in an active monitoring ([0026], “process monitor 145”), 
determining whether the first node is operating correctly after triggering the transmission of the status report based on a possible answer received from the first node in response to the transmitted status report ([0037] and [0046], “At block 220, processing logic sends a second level probe to the process or to an external agent (e.g., a process monitor) to determine the liveness of threads within the process.”) and (Figs. 2-3),
wherein if the node is not operating correctly after triggering the transmission of the status report  ([0046], “At block 220, processing logic sends a second level probe to the process or to an external agent (e.g., a process monitor) to determine the liveness of threads within the process. In one embodiment, a second level probe causes the process or external agent to check the status of a specific thread that was spawned to perform work identified in the request message. If the specific thread is not responsive, then the specific thread may be terminated and/or a new thread may be spawned to perform the work. The process may also send back a caution message, indicating that the original thread failed. The caution message may be useful, for example, in error checking.”), informing a control entity of the second node (Fig. 1, “server machine 110”) when the possible answer indicates that the first node (Fig. 1, “client machine 105”) is not operating correctly ([0047], “If the external agent determines that the process is not responding, then the external agent may terminate the process. The external agent may then notify processing logic that the process was terminated.”).
Little fails to explicitly disclose passive monitoring. 
Kida of analogous art teaches:  
determining, in a passive monitoring ([0203]-[0204], “passive regular monitoring”), whether an anomaly is detected in the reception of the data traffic ([0007]).
All of the claimed elements were known in Little and Kida and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their monitoring and detection methods. One would be motivated to make this combination for the purpose of improving the reliability of operation monitoring (Kida, [0088]).

As per claim 11, Little discloses the anomaly is detected in the reception of the data traffic when the data traffic received from the first node is smaller than a predefined traffic volume ([0046]-[0047], “If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”).

As per claim 12, Little discloses determining whether the first node is operating correctly comprises determining whether the anomaly is still detected in a defined time period after having triggered the transmission of the status report ([0034], “In one embodiment, second level probes are used after a predetermined number of first level probes have failed.”) wherein it is determined that the first node is not operating correctly when the anomaly is still detected after having triggered the transmission of the status report and after the defined time period has lapsed ([0046]-[0047], “If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”).

As per claim 13, Little discloses determining whether an anomaly is detected in the reception of the data traffic comprises determining whether any data traffic is received at all from the first node, wherein when no data traffic is received over a predefined time range after triggering the transmission of the status report, it is determined that the first node is not operating correctly  ([0047], “If the process fails to respond to the first level probe message, the original request message, and/or a second level probe message sent to the process, then it may be either that the process has failed or that the threads have gone deaf (e.g., gone into an infinite loop).”). 

As per claim 14, the claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to claim 1. Further discloses a health checking entity . 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S. PGPUB 20090300403) in view of Kida et al. (U.S. PGPUB US 20140032173) and in further view of Srivastava et al. (U.S. PGPUB 20150095720). 

As per claims 9 and 20, Little in view of Kida fails to explicitly disclose an interval between 10 to 20 ms. Srivastava of analogous art teaches determining whether the anomaly is detected in the reception of the heath reports in a time range is repeated in a time interval between 10 to 20 ms, preferably between 5 and 15 ms ([0104]). 
All of the claimed elements were known in Little and Srivastava and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their monitoring and detection methods. One would be motivated to make this combination for the purpose of providing a more efficient active monitoring (Srivastava, [0104]-[0105]).
Response to Arguments
Applicant’s amendments filed on July 14, 2021 necessitated a new ground(s) of rejection in this Office action. Accordingly, Applicant’s arguments have been fully 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113